Citation Nr: 0602381	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1960 
to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Board notes initially that the RO has considered the 
veteran's claim for service connection for hypertension on 
two grounds--as directly related to his period of military 
service and as secondary to service-connected diabetes 
mellitus.  The Board will likewise consider both theories of 
entitlement.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2005).

The veteran and his representative contend that the veteran's 
service medical records (SMRs) are incomplete.  Specifically, 
in a September 2003 statement, the veteran alleges an 
incident of high blood pressure in service, which may support 
his claim for service connection for hypertension.  The 
record reflects that the RO requested and received the 
veteran's SMRs from the National Personnel Records Center 
(NPRC) in August 2002.  The SMRs that were received by the RO 
appear to be incomplete, as they consist of only a handful of 
records, despite the veteran's lengthy period of service.  
(Other than dental records, there are no medical records in 
the SMRs prior to the veteran's retirement examination in 
1981.)

Given VA's duty to assist in obtaining records for the 
veteran, the RO should again request a complete set of the 
veteran's SMRs, and determine whether the records in question 
exist or where they otherwise might be obtained.  See 
38 C.F.R. § 3.159(c)(2); see also Hayre v. West, 188 F.3d 
1327, 1331-32 (Fed. Cir. 1999) (overruled on other grounds) 
(VA must assist the veteran in developing facts pertinent to 
the claim, and to make all reasonable efforts to obtain and 
assess records relevant to an evaluation of the disability).

Notwithstanding the fact that, as mentioned above, the RO has 
already requested the SMRs in August 2002; the veteran has 
since identified an in-service incident, which is pertinent 
to his claim for service connection for hypertension.  
Therefore, the Board is compelled to make another effort to 
obtain the SMRs.

Additionally, in a February 2003 Notice of Disagreement (NOD) 
and a September 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran identified treatment records from the 
VA Community Based Outpatient Clinic (CBOC) in Warrensburg, 
Missouri, and the VA Medical Center (VAMC) in Kansas City, 
Missouri.  Also, in the September 2003 VA Form 9, the veteran 
identified private medical treatment from Kansas University 
Medical Center.  The veteran and his representative requested 
that these records be obtained in support of his claim.  
There is no indication that a request for these treatment 
records was made.  On remand, efforts should be undertaken to 
assist the veteran in obtaining evidence from these sources 
so that his claim can be adjudicated on a record that is as 
complete as possible.  See 38 C.F.R. § 3.159(c) (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), along 
with any other appropriate source, and 
request all service medical records of 
the veteran that may be available.  All 
records/responses received should be 
associated with the claims file.  The 
NPRC should be requested to indicate if 
these records are now unavailable and 
provide leads on other sources where 
these records may be located.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  The RO should obtain any available 
treatment records from the VAMC in Kansas 
City, Missouri and the CBOC in 
Warrensburg, Missouri.  With necessary 
authorization from the veteran, the RO 
should obtain any available treatment 
records from KU Medical Center following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2005).

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The entire record should be made 
available to the examiner who conducted 
the January 2003 VA examination.  The 
examiner should be asked to expand on his 
medical opinion by including an opinion 
as to 1) the medical probabilities that 
hypertension had its onset during 
military service, and 2) the medical 
probabilities that hypertension has been 
made chronically worse by service-
connected diabetes mellitus.  (The 
examiner previously addressed the 
question of whether hypertension was 
directly caused by diabetes mellitus, but 
did not address these two additional 
pertinent inquiries.)  Consideration 
should be given to the entire record, 
including any evidence received as a 
result of the development sought above.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and any duly appointed 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

